DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
 

Status of the Application
In the RCE dated 24 Nov 2020, the following has occurred:  Claims 1, 8 and 15 have been amended.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding 101 rejections of Claims 1-20: The rejection is withdrawn in light of Applicant’s amendments to claim language. Applicant has amended claims and claim language to include limitations pertaining to training a machine learning model based on particular feedback from the medical professional, which removes it from being directed to the abstract idea of organizing human activity. In particular, Applicant has amended the limitations to include steps of receiving feedback from the first medical professional, wherein the feedback specifies 
Regarding 103 rejection of Claims 1-20: The references of record are understood to be the closest prior art, but fail to expressly teach or suggest, either alone or in combination, the features found in the independent claims as amended.  Specifically, the scope of the claims have been amended to recite “identifying at least one of the plurality of candidate medications based on (i) a first statement of the plurality of statements, (ii) a medication history of a patient involved in the medical encounter, and (iii) a pattern of prescriptions for a geographical location of the medical encounter”; “receiving feedback from the first medical professional, wherein the feedback specifies to exclude a particular medication from the plurality of candidate medications”, and “updating the ML model based on the feedback”, which, when considered in combination with the claimed invention as a whole, distinguish over a search of available art.  A search of available art fails to yield a reference that would make this combination obvious when considered as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626